Citation Nr: 1225469	
Decision Date: 07/23/12    Archive Date: 07/30/12

DOCKET NO.  04-32 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a cardiovascular disorder, diagnosed as atrial septal defect (ASD). 

2.  Entitlement to service connection for a skin disorder, diagnosed as acne keloidalis nuchae. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1984 to October 1986.  He also has reported unverified Reserve service from April 1987 to December 1999.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision of the New Orleans, Louisiana, Department of Veterans Affairs (VA) Regional Office (RO).

These claims were denied by the Board in November 2007.  The Veteran appealed to the Veterans Claims Court.  In March 2009, the Court Clerk vacated the Board's decision and granted a Joint Motion for Remand, which returned these issues to the Board.  In June 2010, the Board remanded the claims for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.

Parenthetically, the Veteran filed a claim for a "heart" disorder and was concerned that he had passed the condition to his children.  While the claim has been adjudicated variously as a heart disorder and as a ventricular septal defect, the Board has restyled the issue to include any potentially relevant cardiovascular claims raised in the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  


FINDINGS OF FACT

1.  The Veteran's service treatment records are not available, with the exception of a June 1984 entrance examination report.

2.  A heart defect was noted upon entrance to service and was not aggravated by service; there was no superimposed disease or injury during service on the Veteran's pre-existing congenital heart defect.

3.  A skin disorder was not diagnosed until 2002 and is unrelated to service. 


CONCLUSIONS OF LAW

1.  A cardiovascular disorder, diagnosed as ASD, was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 4.9 (2011). 

2.  A skin disorder, diagnosed as acne keloidalis nuchae, was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011).  

Service connection may also be granted for aggravation of a pre-existing injury suffered or disease contracted in line of duty. A pre-existing injury or disease will be considered to have been aggravated during service where there is an increase in disability during service unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002).  Aggravation of a pre-existing injury or disease will not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306 (2011). 

Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that continued thereafter - is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

A veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2011).

For defects, infirmities, or disorders not noted when the veteran is examined, accepted and enrolled for service, the burden lies with the government to show, by clear and unmistakable evidence, that the defect, infirmity, or disorder both preexisted and was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

In addition, 38 C.F.R. § 3.303(c) provides that there are medical principles so universally recognized as to constitute fact (clear and unmistakable proof), and when in accordance with these principles existence of a disability prior to service is established, no additional or confirmatory evidence is necessary.  This regulation also states that where there is the notation or discovery during service of such residual conditions as scars, or absent, displaced, or resected parts of organs with no evidence of the pertinent antecedent active disease or injury during service the conclusion must be that they preexisted service. 

Also significant to this analysis is that congenital or developmental defects are not diseases or injuries as such within the meaning of applicable law, and are not subject to service connection.  38 C.F.R. §§ 3.303(c), 4.9 (2011).  See Winn v. Brown, 8 Vet. App. 510, 516 (1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997) (and cases cited therein); see also VAOPGCPREC 82-90 (July 18, 1990), 55 Fed. Reg. 45,711 (1990) (a reissue of General Counsel opinion 01-85 (March 5, 1985), which in essence held that a disease considered by medical authorities to be of congenital, familial (or hereditary) origin must, by its very nature, have pre-existed a claimant's military service). 

However, the VA General Counsel has further noted that if, during service, superimposed disease or injury occurs, service connection may be warranted for the resultant disability.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993) (citing Hunt v. Derwinski, 1 Vet. App. 292 (1991)); VAOPGCPREC 67-90 (July 18, 1990) (published at 55 Fed. Reg. 43,253 (1990)).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran's service medical records are not available, with the exception of his July 1984 entrance examination report.  The RO made multiple attempts to obtain the records without success.  He was asked to provide any records in his possession but indicated that he did not have any records. Where service treatment records are absent or missing, there is a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision. 


Cardiovascular Disorder

The Veteran claimed entitlement to service connection for a heart disorder, and asserted that he underwent a work-up for a heart murmur in service, which has continued.  Based on the evidence below, the Board finds that he had a pre-existing congenital heart defect prior to service, which was not aggravated by service.  

The June 1984 entrance examination report is positive for manifestations of a cardiovascular problem.  Examination of the heart was marked as abnormal with an aortic and mitral septal murmur.  The Veteran was referred for a cardiology consultation.  In the work-up, the clinician noted that he could not exclude ASD.  While he found the Veteran unfit for service, the Veteran was nonetheless cleared for active duty and served for two years.  

In 2002, some 16 years later, the Veteran sought treatment for atypical chest pain with sudden onset of tachycardia with palpitations.  As part of the work-up, he was found to have a "very, very small ventricular septal defect in what appears to be the membranous part of the septum."  He was also diagnosed with mild tricuspid insufficiency.

In November 2011, the Veteran underwent an examination to address the etiology of his cardiovascular disorder.  At that time, he reported he did not play sports while growing up due to shortness of breath, and was noted to have a murmur on his service entrance examination.  He was referred to a cardiologist, who recommended that he was unfit for service due to the possible ASD.  

The Veteran reported he was worked up with an electrocardiogram (EKG), echocardiogram, and stress test; however, the examiner noted no records of those tests were available for review in the claims file.  He indicated that while on active duty he did not pass some of his PT test due to fatigue and shortness of breath.  As noted previously, however, service treatment records are not available.

The examiner noted review of the claims file and computerized patient record system (CPRS) electronic record, including an October 2002 hospitalization treatment record.  After a physical examination, the examiner diagnosed the Veteran with ASD with left to right shunt and secondary pulmonary hypertension.  

The examiner emphasized that the etiology of ASD was congenital and the Veteran was born with it.  He explained that the current ASD was related to the heart condition noted on the Veteran's entrance examination.  He reflected that the Veteran had no history of cardiac injury or hospitalization during service and based on this finding concluded that there was no evidence that ASD was aggravated beyond its natural progression as a consequence of service.  

The examiner made a specific determination that ASD was congenital (meaning that the Veteran was born with it) and that the disorder clearly and unmistakably existed prior to service, and was clearly and unmistakably not aggravated beyond its natural progression.

Significantly, the examiner acknowledged that the Veteran's October 2002 work-up noted a diagnosis of "ventricular" septal defect.  The examiner believed, however, that this was likely a typographical error as the Veteran was diagnosed with "atrial" septal defect.  For purposes of this decision, the Board finds that the correct diagnosis is ASD.

Based on the above, the Board finds that the Veteran's current cardiovascular disorder is a congenital heart defect.  As noted above, congenital defects are not diseases or injuries as such within the meaning of applicable law, and are not subject to service connection.  In Winn v. Brown, 8 Vet. App. 510, 516 (1996), the Court found that a congenital personality disorder was not a disease or injury to which the presumption of soundness could apply.  

The Court reasoned that "[i]t would be anomalous in the extreme to expand 'disabilities' to include non-disease or non-injury entitles such as congenital defects, and then allow their existence to be rebutted only by evidence of disease or injury when a congenital defect is neither a disease nor an injury."  Id. at 516; see also VAOPGCPREC 82-90 (July 18, 1990); 55 Fed. Reg. 45,711 (1990) (a reissue of a General Counsel Opinion 01-85 (March 5, 1985), which in essence held that a disease considered by medical authorities to be of congenital, familial (or hereditary) origin must, by its very nature, have pre-existed a claimant's military service).

In this case, the Veteran had a congenital heart defect when he entered service and it is not a disease or injury to which the presumption of soundness applies.  Similarly, because it is a congenital defect, it is not subject to aggravation as a defect is defined as structural or inherent abnormalities or conditions which are more or less stationary in nature.  Therefore, as a congenital defect, it is not subject to service connection.  On this basis, the appeal is denied.

While congenital defects are not subject to service connection, the exception is if, during service, superimposed disease or injury occurs, service connection may be warranted for the resultant disability.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993) (citing Hunt v. Derwinski, 1 Vet. App. 292 (1991)); VAOPGCPREC 67-90 (July 18, 1990) (published at 55 Fed. Reg. 43,253 (1990)).

On the issue of whether the Veteran had superimposed disease or injury in service, the Board first considered the only cardiac-related manifestation in service, an aortic and mitral septalic murmur found at the time of enlistment to service.  Although the November 2011 VA examiner related the Veteran's murmur to his ASD, such a manifestation noted at entry is not evident of a superimposed disease or injury in service.

Next, the Veteran reported to the VA examiner that he did not pass certain PT tests because of shortness of breath and fatigue.  The examiner considered these statements but nonetheless determined that there was no additional cardiac injury or hospitalization in service.  Therefore, even assuming that shortness of breath and fatigue during physical training during service were manifestations of ASD, a reasonable reading of the evidence is that there was no superimposed disease or injury during service.  As such, service connection is not warranted.


Skin Disorder

The Veteran claimed entitlement to service connection for a skin disorder, and asserted that he developed a skin condition, which has continued.  As previously noted, service treatment records are not available.

Post-service medical evidence reflects that the Veteran was diagnosed with acne keloidalis nuchae in June 2002.  The skin disorder was also diagnosed as acne keloidalis in the neck with mild infection in September 2002.  

In this decision, the Board has considered the lay evidence as it pertains to the issue.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  

Lay evidence can also be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of a skin disorder after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

First, while not dispositive, the post-service medical evidence does not reflect complaints or treatment related to a skin disorder for nearly two decades following active service.  The Board emphasizes the multi-year gap between discharge from active duty service (1986) and initial reported symptoms related to a skin disorder in 2002 (a 16-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability); see Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (the silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder.

Next, when the Veteran sought private medical care in September 2000 for acne keloidalis nuchae, he reported a 10-year history of the disorder, dating the onset to 1990, approximately 4 years after service separation.

Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

Moreover, the Veteran did not claim that symptoms of his skin disorder began in service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than the absence of complaints or treatment for years after service, and his own previous histories of onset of symptoms given after service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.  

Next, regarding the third element of a service connection claim, that of a nexus between an in-service injury or disease and the current disorder, no competent evidence of record establishes a relationship between the Veteran's skin disorder and active service.  Specifically, there is no medical opinion or medical evidence in the record, and neither the Veteran nor his representative have identified or alluded to such medical evidence or opinion which attributes his skin disorder to service.  Without any such evidence linking the Veteran's claim to active service, the appeal is denied. 

In sum, the evidence reflects a congenital heart defect with no superimposed disease or injury, and does not show a diagnosis of the claimed skin disorder until 2002, some 16 years after discharge.  Further, while complete service treatment records are not available, post-service evidence does not support a finding of continuity since discharge.  Finally, the competent evidence does not establish a nexus between current complaints and active duty.  In light of the above, the Board concludes that the preponderance of the evidence is against the Veteran's claims and the doctrine of reasonable doubt does not apply. 

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5123 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

When VCAA notice is delinquent or erroneous, the 'rule of prejudicial error' applies.  See 38 U.S.C.A. § 7261(b)(2) (West Supp. 2011).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in September 2001 (skin) and January 2002 (heart) that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letters informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, the Veteran was not provided with notice of the type of evidence necessary to establish a disability rating or effective date for the disabilities on appeal.  However, there is no prejudice in issuing a final decision because the preponderance of the evidence is against the claims for service connection.  Any questions as to the appropriate disability rating or effective date to be assigned are moot.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). 

Next, VA has a duty to assist a veteran in the development of the claims.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.

With respect to the third factor, the types of evidence that 'indicate' that a current disorder 'may be associated' with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service personnel records, service entrance examination report, VA outpatient treatment records, private treatment records, and a specific VA medical opinion pertinent to the issue of service connection for a cardiovascular disorder on appeal was obtained in November 2011. 

Moreover, the Board finds that a VA examination pertinent to the issue of service connection a skin disorder is not warranted.  Given the absence of identified symptomatology for many years after separation and no competent evidence of a nexus between service and the Veteran's claim, a remand for a VA examination would unduly delay resolution.

Further, his statements as to continuity of symptomatology pertinent to the skin disorder claim are found to lack credibility given the specific findings of normal skin for many years after service separation.  In addition, the Board finds that the medical evidence of record is sufficient to make a decision on the claim, and the treating physicians did not indicate that the currently-diagnosed disorder is related to active duty.  Therefore, remand for a VA examination is not warranted.

While the Veteran's complete service treatment records are not in the claims file, all appropriate attempts to obtain the records have been made by VA.  Attempts were made to obtain his records, including from the Records Management Center in St. Louis (2 requests), the Virginia Adjutant General (2 requests), the Louisiana Adjutant General (2 requests), and the US Army Human Resources Command.  Repeatedly, the requests were returned with notations of no records found.  

The Veteran was made aware of the lack of service medical records in his claims file via letters from the RO documenting the attempts made to obtain the records and the failure to obtain any records in addition to asking the Veteran to submit any records in his possession to which he replied that he had none. 

Therefore, the available records and medical evidence have been obtained in order to make adequate determinations as to these claims. 

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



ORDER

Service connection for a cardiovascular disorder, diagnosed as ASD, is denied. 

Service connection for a skin disorder, diagnosed as acne keloidalis nuchae, is denied. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


